Dismissed and Opinion filed August 1, 2002








Dismissed and Opinion filed August 1, 2002.                           
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-01-00238-CV
____________
 
CARMEN RYAN, Individually and as
Representative of the Estate of Wesley Ryan, Deceased, and as Representative of
the Estate of Gilbert Ryan, Deceased, and as Next Friend for Andrew Ryan, a
Minor, and CHARLOTTE RYAN, Individually; and SAUL CARBAJAL, Individually and as
Representative of the Estate of Eliseo Carbajal, Deceased, Appellants
 
V.
 
ROGER D. BELLOWS and R. D. BELLOWS LAW
OFFICE, Appellees
 

 
On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 98-06254A
 

 
M
E M O R A N D U M   O P I N I O N




This is an appeal from a judgment signed February 26,
2001.  On October 25, 2001, this Court
referred the case to mediation. 
Mediation was completed on February 13, 2002, and on March 1, 2002, a
partial settlement agreement was reached. 
On April 15, 2002, appellants filed a motion to dismiss the appeal as to
Marty R. Akins and Akins & Associates only, as a result of the settlement.  See Tex.
R. App. P. 42.1.  The motion was
granted, and on April 18, 2002, this Court issued an order dismissing the
appeal as to Marty R. Akins and Akins & Associates.  The parties continued settlement
negotiations.  
On July 26, 2002, the parties filed a joint motion to dismiss
the appeal because all the remaining parties have now reached a settlement
agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.  
 
PER CURIAM
 
Judgment rendered and Opinion
filed August 1, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P. 47.3(b).